Exhibit 99.1 Page Glendora Shopping Center Independent Auditors’ Report F-1 Statement of Revenues and Certain Expenses for the year ended December 31, 2011 (Audited) and six months ended June 30, 2012 (Unaudited) F-2 Notes to Statement of Revenues and Certain Expenses for the year ended December 31, 2011 (Audited) and six months ended June 30, 2012 (Unaudited) F-3 Pro Forma Consolidated Financial Statements of Retail Opportunity Investments Corp. Pro Forma Consolidated Statement of Operations for the six months ended June 30, 2012 (Unaudited) F-6 Pro Forma Consolidated Statement of Operations for the year ended December 31, 2011 (Unaudited)
